Weygandt, C. J.,
dissents for the reason that the lower courts were not in error in holding unanimously that the decision of this court in the case of Lamb v. Lehmann, 110 Ohio St., 59, 143 N. E., 276, 42 A. L. R., 437, has no application to the facts in the instant case; that stock dividends constitute property coming into this trustee’s possession; and that it is the clearly expressed power and duty of this trustee ‘‘to determine whether money or property coming into its possession shall be treated as principal or income.”